Citation Nr: 1740012	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to January 12, 2017 and in excess of 20 percent thereafter for right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis.

2. Entitlement to an increased rating in excess of 10 percent for right knee instability associated with right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis.

3. Entitlement to a compensable rating for limitation of flexion, right knee associated with right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1980 to February 1985.      

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. Prior to January 12, 2017, the Veteran's right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis was productive of painful motion with flexion limited to no more than 50 degrees and extension limited to no more than 10 degrees; without evidence of ankylosis; instability, subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or impairment of tibia or fibula.

2. After January 12, 2017, the Veteran's right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis was productive of painful motion with flexion limited to no more than 100 degrees and extension limited to no more than 15 degrees; without evidence of ankylosis; instability, moderate to severe subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or impairment of tibia or fibula.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis, prior to January 12, 2017, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 (2016).

2. The criteria for an increased rating in excess of 20 percent for right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis, after January 12, 2017, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 (2016).


3. The criteria for an increased rating in excess of 10 percent for right knee instability associated with right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4. The criteria for a compensable rating for limitation of flexion, right knee associated with right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis was rated at 10 percent prior to January 12, 2017 and at 20 percent thereafter, pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.20 (2016).  Accordingly, the Veteran's service-connected right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis has been rated pursuant to Diagnostic Code 5261 (limitation of extension).  38 C.F.R. § 4.71a.  Additionally, he has been rated under Diagnostic Codes 5257 for instability and 5260 for limitation of flexion.  Id.

Diagnostic Code 5010 is rated under limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.  A 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Degenerative arthritis of the knee is rated under Diagnostic Codes 5256 through 5263.  Id.  Under these Diagnostic Codes, a rating in excess of 10 percent is warranted when the evidence shows either ankylosis (Diagnostic Code 5256); moderate to severe recurrent subluxation or lateral instability (Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258); leg flexion limited to 30 degrees or less (Diagnostic Code 5260); leg extension limited to 15 degrees or more (Diagnostic Code 5261); or impairment of the tibia and fibula (Diagnostic Code 5262).   Id.  Diagnostic Codes 5259 (symptomatic removal of semilunar cartilage) and 5263 (genu recurvatum) do not provide for ratings in excess of 10 percent.  Id.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran was afforded a VA examination for his right knee condition in May 2010.  After the Veteran underwent reconstructive surgery of the MCL and ACL in 2009, he reported knee pain with use and when it was cold.  He also described symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There were no flare-ups of joint disease or symptoms of arthritis.  On physical examination, the Veteran had a bony joint enlargement in his right knee.  There was no evidence of crepitation, clicks or snaps, grinding, instability, patellar and meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  He had a normal gait.  He could stand for 15-30 minutes and walk approximately 1.5 miles daily.  He had a right knee flexion to 105 degrees and extension to zero degrees.  There was objective evidence of pain but no additional limitations following repetitive motion.  He did not have joint ankylosis.  His X-ray results were unremarkable.  He was diagnosed with residuals of right MCL and ACL tear including reconstructive surgery, degenerative joint disease with osteochondral defects distal medial femoral condyle and scarring.  His right knee condition had an impact on his occupational activities and his usual daily activities due to pain, disfigurement, and decreased mobility.

On VA examination in September 2012, the Veteran reported flare-ups of his constant right knee pain under certain weather conditions and with increased activity.  He had intermediate degrees of residual weakness, pain and limitation of motion.  He could flex his right knee to 90 degrees with objective evidence of painful motion beginning at zero (0) degrees.  He could extend his right knee to zero (0) degrees or any degree of hyperextension with no objective evidence of painful motion.  He was able to perform repetitive-use testing.  His post-test flexion ended at 90 degrees, and his post-test extension ended at zero (0) or any degree of hyperextension.  He did not have additional limitation in range of motion following repetitive-use.  He had functional loss and/or impairment of the knee such as less movement than normal and pain on movement.  He did not have tenderness or pain to palpation for his right knee joint line or soft tissues.  He had normal muscle strength.  The examiner was unable to test joint instability in the Veteran's right knee because the Veteran was unable to tolerate relaxing his knee.  However, the examiner did not appreciate any objective instability.  There was no X-ray evidence or history of recurrent patellar subluxation/dislocation.  In fact, a September 2012 X-ray revealed only minor degenerative change in the Veteran's right knee.  The Veteran did not now have or has he ever had shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not have any meniscal conditions or surgical procedures for a meniscal condition.  However, he did have a total knee joint replacement on his right knee in 2009.  At the time, he used a brace.  There was no functional impairment of an extremity, such that no effective functioning remained other than that which would be equally well served by an amputation with prosthesis.  Degenerative or traumatic arthritis was documented.  The Veteran's knee condition impacted his ability to work by limiting him to light sedentary work.

In late 2014, the Veteran complained of pain in his right knee and that it impacted his ability to work as a painter.  His could flex his knee to 130 degrees.  Additionally, he had an antalgic gait pattern.  See June, August, October, December 2014 VA Treatment Records.  

At a February 2015 VA examination, the Veteran stated that although his knee surgery improved his stability, he continued to have pain with prolonged walking, repetitive bending, and climbing.  His flexion was to 100 degrees with pain and extension to 0 degrees.  However, the Veteran's range of motion itself or pain noted on exam did not contribute to functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing but there was no additional functional loss or range of motion after repetitive use.  Although the Veteran was not examined immediately after repetitive use over time, the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  While the exam was not conducted during a flare-up, the Veteran reported mild to moderate flare-ups with twisting, two to three times per week, for one full day.  The functional effects were described as pain.  The examiner was unable to state without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time and flare-ups because the Veteran was not being seen after repetitive use or during a flare-up, respectively.  He had normal muscle strength. He did not have ankylosis.  There was no evidence of joint instability.  He did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did now have a meniscal tear and frequent episodes of joint pain. The Veteran reported that his right knee surgery improved his locking.  However, he had a history of recurrent effusion where the Veteran's right knee would "swell up" about one to two times per week and he persisted in having right knee pain and effusion periodically.  He did not use any assistive device.  There was no functional impairment of an extremity. There was no objective evidence of crepitus.  His knee condition impacted his ability to work due to pain with prolonged heavy physical labor and walking, repetitive bending, and climbing. 

On VA examination in November 2016, the Veteran reported knee swelling with short walks, that he could not stand for prolonged periods and that it was difficult to go upstairs.  He believed that his right knee condition had affected his left knee and that a scar on his right knee was pulling at something inside his knee.  He did not wear a right knee brace.  Other than right knee surgery, the Veteran has had several rounds of physical therapy and aqua therapy but no injections.  The examiner noted that there was a progression in the Veteran's symptoms.  His flexion was 10 to 50 degrees with pain and extension 50 to 10 degrees.  The examiner noted that there appeared to be some lack of effort on the Veteran's part with active flexion and extension of the bilateral knees.  Passive range of motion was three (3) to 70 degrees with pain.  The Veteran grimaced with passive flexion greater than 70 degrees.  Additionally, the Veteran had a limp to the right with ambulation; however, the examiner noted that extension and flexion improved with walking.  The Veteran's range of motion itself or pain noted on exam contributed to functional loss such as inability to squat or crouch, and limping with the right knee.  There was evidence of pain with weight bearing but there was no evidence of pain in nonweight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue over the patella and bilateral sides and mild to moderate inflammation of the right knee related to osteoarthritis.  The Veteran was able to perform repetitive use testing but there was no additional functional loss or range of motion after repetitive use.  Although the Veteran was not examined immediately after repetitive use over time, the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  While the exam was not conducted during a flare-up, the Veteran reported flare-ups which were described as swelling and pain.  The examiner was unable to state without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time and flare-ups because the Veteran was not seen after repetitive use or during a flare-up, respectively.  He had normal muscle strength.  He did not have muscle atrophy or ankylosis.  There was no evidence of joint instability.  He did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not now have a meniscus condition.  He did not use any assistive device.  There was no functional impairment of an extremity.  There was no objective evidence of crepitus.  The Veteran's knee condition impacted his ability to work due to pain, difficulty with walking, prolonged standing, crouching, squatting, and climbing stairs.

In January 2017, the Veteran was provided an additional VA examination.  He denied flare-ups of his right knee condition.  His right knee flexion was 15 to 100 degrees with pain and extension 100 to 15 degrees with pain.  He could not fully extend his knees or squat due to knee pain and limited mobility.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing but there was no additional functional loss or range of motion after repetitive use.  The Veteran was not examined immediately after repetitive use over time and the examiner determined the examination was neither consistent nor inconsistent with the Veteran's statements regarding functional loss with repetitive use over time.  The examiner was unable to state without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not being seen after repetitive use.  There was a reduction in the Veteran's muscle strength and he had active movement against some resistance in his right knee but he did not have any muscle atrophy.  He did not have ankylosis.  There was no history of recurrent subluxation or recurrent effusion in his right knee.  However, there was slight lateral instability.  He did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He had a meniscal tear.  He did not use any assistive device.  There was no functional impairment of an extremity.  There was no objective evidence of crepitus.  Degenerative arthritis was documented in both the right and left knees.  

Prior to January 12, 2017, the aforementioned evidence reflects that the Veteran's right knee condition has been manifested by constant pain, stiffness, weakness, swelling, deformity, tenderness, incoordination, less movement than normal, an antalgic gait pattern, and decreased speed of joint motion.  Even when considering the Veteran's statements regarding functional loss, flare-ups, etc. right knee flexion was not limited to 30 degrees and extension was not limited to 15 degrees as necessary to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  In fact, limitation of flexion was not even limited to 45 degrees as would be necessary to assign a separate 10 percent rating for limitation of flexion.  

After January 12, 2017, even when considering the Veteran's statements regarding functional loss, flare-ups, etc. right knee extension was not limited to 20 degrees as necessary to warrant a rating in excess of 20 percent under Diagnostic Codes 5261.  

As the Veteran is currently in receipt of a compensable rating for limitation of extension of the knee throughout the course of the appeal, a separate compensable rating based on limitation of flexion cannot be awarded.  The Board recognizes that the Veteran has painful knee flexion and some limitation of flexion, and that 38 C.F.R. § 4.59 directs that painful joints are entitled to at least the "minimum compensable rating for the joint."  In addition, Diagnostic Code 5003 directs that when arthritis is present and limitation of motion of a joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each joint affected by limitation of motion.  38 C.F.R. § 4.71a.  However, a separate rating based on limitation of flexion cannot be awarded, even when considering 38 C.F.R. § 4.59, Diagnostic Code 5003, and the Veteran's pain and limitation of motion, unless flexion is limited to the degree specified in Diagnostic Code 5260 - that is, flexion limited to 45 degrees or less.  As noted above, such is not shown at any point during the course of appeal, to include after consideration of flare-ups and the effects of repetitive use.  

Throughout the course of the appeal, the Veteran has had a meniscal tear, frequent episodes of joint pain, and a history of effusion.  However, there is no evidence of dislocated semilunar cartilage of the right knee.  Therefore, the Board finds that increased or separate evaluations are not available under Diagnostic Code 5258 for the right knee.

The evidence reflects that at most, the Veteran has had slight lateral instability of the right knee since January 12, 2017.  The most probative evidence on this point is the findings at the January 2017 examination which included stability testing showing slight lateral instability of the right knee.  As such, a rating in excess of 10 percent is not warranted for instability since January 12, 2017.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A separate compensable rating for right knee instability is not warranted prior to January 12, 2017.  All stability testing performed during that period was normal.  The history portion of the May 2010 examination report lists instability.  At the September 2012 examination the Veteran stated that the knee feels unstable and that there is a pulling sensation in the back of the knee.  At the February 2015 examination the Veteran stated his 2009 surgery improved his stability.  His complaints at the 2015 examination did not include instability.  At the November 2016 examination the Veteran again did not report instability.  The Veteran's statements do not indicate any incidents of instability.  Instead, the statements show at most that there was a feeling of instability of the knee at one point during the appeal period (and prior to February 2017).  The Board recognizes the history of instability prior to surgery in 2009, and also the Veteran's reports that the surgery improved his stability.  The law statements are not in conflict with the examination findings which showed no instability of the right knee prior during the appeal period prior to February 2017.  

As there is no evidence of record showing that the Veteran has ankylosis or impairment of the tibia and fibula, rating under Diagnostic Codes 5256 (ankylosis) and 5262 (impairment of the tibia and fibula) is not appropriate.  38 C.F.R. § 4.71a.

While a 20 percent rating can be assigned for arthritis under Diagnostic Code 5003, such a rating is based on arthritis of two major or two minor joints.  38 C.F.R. § 4.71a.  The knee is considered a single major joint.  38 C.F.R. § 4.45.  

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40  and 4.45, there is no indication in the medical evidence of record that any subjective complaints, such as pain, incoordination, weakness, or less movement than normal, resulted in additional limitation of function so as to meet the criteria for a higher evaluation.  Although evidence of pain is an important factor for consideration, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss.  Id.  Here, there is no objective evidence that the Veteran's pain results in additional functional loss that would warrant a higher schedular rating.  To the extent that the Veteran described increased pain and decreased range of motion on flare-up, his lay assertions of record do not detail specific degrees of limitation or features of a right knee condition consistent with the higher rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  As such, an increased rating is not warranted for the right knee under the Deluca criteria for any period of time on appeal.

The Board acknowledges the lay statements and hearing testimony regarding the severity of the Veteran's symptoms, including popping of his knee.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment.  

The Board finds that the preponderance of the evidence is against the claims for entitlement to an increased rating in excess of 10 percent prior to January 12, 2017 and in excess of 20 percent thereafter for right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis and entitlement to increased ratings in excess of 10 percent for right knee instability and right knee limitation of flexion associated with right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis.  The Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an increased rating in excess of 10 percent prior to January 12, 2017 and in excess of 20 percent thereafter for right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis is denied.

Entitlement to an increased rating in excess of 10 percent for right knee instability associated with right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis is denied.

Entitlement to a compensable rating for limitation of flexion, right knee associated with right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis is denied.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16 (2016).  A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

In this case, the Veteran contends that he is unable to work due to his service-connected disabilities.  The Veteran reported on his October 2016 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected disabilities prevented him from securing or following any substantial gainful occupation.  He was employed full-time as a laborer from May 2013 to May 2014 and as a painter from May 2014 to September 2015 when he became too disable to work.  Prior to that, he reported that he was unemployed for approximately 20 years due to his incarceration.  See May 2010 VA examination report.  The Veteran has a GED and has worked in construction his entire life.  See June 2017 VA examination report.  VA examination reports indicated that the Veteran's service-connected left hand, left wrist, right knee, and back conditions as well as his chronic anxiety disorder and scars, impacted his ability to carry tools, climb ladders, hold a paint brush, and lift or carry heavy objects.  Additionally, the Veteran had decreased mobility, could not stand for prolonged periods of time, and pain with walking, bending, and climbing.  

The Veteran is service-connected for other specified anxiety disorder, chronic, associated with degenerative disc disease of the lumbar spine with spinal stenosis, rated as 30 percent disabling; painful scars, right lower extremity, rated as 20 percent disabling from August 14, 2009, 10 percent disabling from December 1, 2014, and 20 percent disabling from October 11, 2016; right knee injury to medial collateral ligament status post surgical reconstruction of the MCL and ACL with osteoarthritis, rated as 10 percent disabling from August 14, 2009, and 20 percent disabling from January 12, 2017; residual weakness due to surgical resection of distal ulnar artery with femoral graft due to left hand ischemia, rated as 10 percent disabling from August 14, 2009, 20 percent disabling from April 18, 2012; chronic left wrist strain, rated as 10 percent disabling; chronic right ankle sprain, rated as 10 percent disabling; degenerative disc disease of the lumbar spine with spinal stenosis, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; right knee instability, rated as 10 percent disabling; and right lower extremity nonlinear scar, rated as 20 percent disabling from August 14, 2009, and as noncompensable from December 1, 2014.  Additionally, the Veteran's service-connected residual nonlinear scars of the left upper extremity; left upper extremity and right lower extremity linear scars; and right knee limitation of flexion are rated as noncompensable.  The Veteran does not meet the schedular requirement for the award of a TDIU under 38 C.F.R. § 4.16(a) during part of the appeal period.  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), a TDIU may be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b), in the first instance.  Rather, the claim must be referred to Director of VA's Compensation Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).   Thus, the Board finds that a remand is required for such referral.  See 38 C.F.R. § 4.16(b).

It is further noted that the AOJ has not addressed this issue since the recent award of service connection for an anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the issue of TDIU to the Director of VA's Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  The response must be associated with the Veteran's file.

 2. After the development requested above is completed, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


